Citation Nr: 1205237	
Decision Date: 02/10/12    Archive Date: 02/23/12

DOCKET NO.  08-00 038	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

1. Entitlement to service connection for degenerative joint disease of the right knee with residuals.  

2. Entitlement to service connection for a left knee disorder, including as secondary to degenerative joint disease of the right knee with residuals.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. Mac, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from January 1978 to December 1980 and from February 1987 to July 1988.  

This case is before the Board of Veterans' Appeals (Board) on appeal from a rating decisions in October 2005 and in November 2007 by a Regional Office (RO) of the Department of Veterans Affairs (VA).  The rating decision in October 2005 denied service connection for the right knee.  A notice of disagreement was received in May 2006, a statement of the case was issued in December 2007, and a substantive appeal was timely received in December 2007.  The rating decision in November 2007 denied service connection for the left knee.  A notice of disagreement was received in February 2008, a statement of the case was issued in February 2009, and a substantive appeal was timely received in March 2009.  

In December 2009, the Veteran testified at a Board hearing.  A transcript of the hearing is in the record. 

In April 2010, the Board remanded the issues for further development.

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.



REMAND

In December 2009 the Veteran appeared at a Board hearing before an Acting Veterans Law Judge who has since retired.  In January 2012 the Veteran requested another Travel Board hearing.  

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Travel Board hearing at the Regional Office before a Veterans Law Judge.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


